Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 Section 1350 Certification of the Chief Executive Officer In connection with the Annual Report of Rofin-Sinar Technologies Inc. (the Company) on Form 10-K for the year ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Günther Braun, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 29, 2007 /s/ Günther Braun Günther Braun Chief Executive Officer
